Citation Nr: 0126752	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  99-12 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for residuals of a nose 
injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
February 1975 in the United States Army and from June 1975 to 
October 1976 in the United States Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus and residuals of a nose 
injury.  The veteran subsequently perfected this appeal.

A videoconference hearing was held before the undersigned on 
August 29, 2001.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.

Bilateral Hearing Loss and Tinnitus

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  The 
veteran asserts that he currently has sensorineural hearing 
loss and tinnitus due to noise exposure in service.  
Specifically, the veteran reports exposure to loud noises as 
a mobile power generation system crewman in the Army.  The 
veteran further reports that his tinnitus started at 
approximately the same time as his hearing loss.  The veteran 
testified that his military occupational specialty (MOS) was 
reclassified in June 1973 due to problems with his hearing.  
The veteran's DD-214 indicates that his MOS was 16K20, fire 
systems crewman, as of June 21, 1973.
 


Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2001), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

Upon review of the service medical records, it appears that 
the veteran underwent several audiometric examinations during 
his periods of service; however, none of these examinations 
indicate a hearing impairment pursuant to VA standards.  See 
38 C.F.R. § 3.385 (2001).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

On examination in connection with enlistment in the Army in 
February 1972, the veteran's audiogram was within normal 
limits although puretone thresholds of 25 were recorded in 
the right ear at 3000 Hertz and in the left ear at 4000 
Hertz.  Audiograms taken in August and November of 1972 were 
within normal limits.  The medical records contain a January 
1974 notation which indicates that the veteran has an H-2 
permanent profile which he wants lifted for reenlistment 
purposes.  An ENT consultation was recommended.  On 
examination for separation in November 1974, the veteran's 
hearing was within normal limits; however, puretone 
thresholds in the left ear were 25 at 500 Hertz and 20 at 
4000 Hertz.

On examination for enlistment in the Navy in June 1975, the 
veteran's audiometric evaluation was within normal limits.  
On examination for discharge in October 1976, the veteran's 
hearing was 15/15 bilaterally on whispered voice testing.  It 
does not appear that an audiometric evaluation was conducted 
at this time.  
 
The veteran testified that he did not seek treatment for his 
bilateral hearing loss and tinnitus after service because he 
was told by the Army doctors that there was nothing that 
could be done for it.  The veteran underwent a VA audiology 
evaluation in July 2001.  The veteran was diagnosed with 
bilateral sensorineural hearing loss and the examiner opined 
that the hearing loss was consistent with the effects of 
noise exposure.

In September 2001, the veteran underwent an audiometric 
evaluation at Associated Coastal ENT.  The impression was 
high frequency sensorineural hearing loss and tinnitus.  The 
report suggests that the veteran's high frequency 
sensorineural hearing loss and tinnitus are related to his 
noise exposure during service.

As indicated, the veteran underwent a VA audiology evaluation 
in July 2001.  This evaluation was a consultation request from 
the primary care clinic as opposed to a compensation and 
pension examination and it does not appear that the veteran's 
claims folder was reviewed in connection with the examination.  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  Consequently, the veteran's claims folder should 
be reviewed by a VA examiner and any etiology opinion should 
include a consideration of all the evidence in the claims 
folder.

Residuals of a Nose Injury

The veteran contends that he is entitled to service 
connection for residuals of a nose injury.  According to the 
veteran, he injured his nose when he fell off a UHF tower in 
approximately October or November 1972.  The veteran 
eventually underwent nasal surgery in September 1976 and 
contends that the surgery made his problems worse.  The 
veteran testified that he currently suffers from allergies 
and sinus problems. 

The veteran also testified that he saw a medic the evening of 
the injury and was told that if the bleeding stopped it would 
be alright.  In January 1973, the veteran noticed that his 
nose did not look normal and he sought further medical 
treatment.  Service medical records indicate the veteran was 
seen in January 1973 and the examiner noted that he 
"[d]oesn't like looks of nose whether new or old fracture."  
An ENT consultation was requested and the veteran was 
subsequently seen in August 1973.  At this time, it was noted 
that a rhinoplasty would help and the veteran was placed on a 
waiting list.  According to the veteran, he was discharged 
before he could have surgery.  On examination for separation 
in November 1974, the veteran's nose was determined to be 
normal on clinical evaluation.

On examination for enlistment in the Navy in June 1975, no 
abnormalities of the nose were noted.  In September 1976, the 
veteran was admitted to NRMC Orlando with a diagnosis of 
"[n]asal septal and external deformity."  The veteran 
reported injuring his nose while on active duty in Germany in 
1974.  Minor problems with mucus and obstruction of the left 
side of the nose and an external dorsal deformity were noted.  
Examination of the nose revealed a small premaxillary crest 
on the right side with a large spur posteriorly to this and 
there was a small dorsal hump with a C-shaped deformity of 
the dorsum.  The veteran underwent a septorhinoplasty and was 
subsequently discharged with a satisfactory result.  

On examination for discharge in October 1976, the examiner 
noted a good result from the nasal rhinoseptoplasty in 
September 1976.  He further noted the veteran thinks he has 
sinus trouble which is no more than residual stuffiness.

The veteran submitted an August 2001 report from Dr. Robert 
Nunez at Treasure Coast Ear, Nose and Throat which indicates 
that he currently has a deviated nasal septum and external 
nasal deviation, status post septorhinoplasty and allergic 
rhinitis.

The Board notes that the veteran has not undergone a VA 
examination in connection with his claim of entitlement to 
service connection for residuals of a nose injury.  Pursuant 
to the VCAA, a medical opinion should be obtained if the 
evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  This duty was 
clarified in the implementing regulations which specify that 
a medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service,...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  66 
Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  Paragraph (4)(i)(C) can be satisfied by 
competent evidence of post-service treatment for a condition, 
or other possible association with military service.  66 Fed. 
Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(ii)).

In this case, the veteran currently has a diagnosis of a 
deviated nasal septum and external nasal deviation.  The 
record also contains evidence of nasal problems and 
subsequent nasal surgery during service.  The Board notes 
that there is no medical opinion in the record which relates 
the veteran's current problems to the nasal problems that he 
had during service; however, the veteran has indicated 
continuous symptomatology since his nasal surgery.  
Accordingly, a VA examination is warranted.

With regard to post-service treatment related to his nose, 
the veteran testified that he saw Dr. McConnell about six 
years after his discharge from the Navy but that his medical 
records are no longer available.  The veteran has also 
received treatment from Dr. Powers and Dr. Nunez.  The Board 
notes that various medical reports from these doctors have 
been submitted; however, it is unclear whether all relevant 
private treatment records have been associated with the 
claims folder.

Finally, the Board notes that the veteran retired from the 
United States Postal Service for reasons related to 
disability in October 1998.  Records relating to his 
disability retirement have not been obtained.

Accordingly, the case is remanded as follows:

1. The veteran should be contacted and 
requested to identify all VA and non-
VA treatment related to his hearing 
loss disability, tinnitus, and nasal 
problems since his discharge from 
service.  After obtaining appropriate 
authorization, the RO should request 
pertinent treatment reports which are 
not currently of record.  This should 
include, but not be limited to, 
medical records from Dr. Powers, Dr. 
Nunez, and Dr. McConnell.  Any records 
obtained should be associated with the 
claims folder.

2. After obtaining any appropriate 
authorization, the RO should request 
all records relevant to the veteran's 
disability retirement from the United 
States Postal Service.  Any records 
obtained should be associated with the 
claims folder.

3. Thereafter, the veteran should be 
scheduled for a VA audiological 
examination to determine the extent of 
his bilateral hearing loss and 
tinnitus.  An examination for hearing 
impairment for VA purposes must be 
conducted by a state-licensed 
audiologist and must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test.  Examination will be 
conducted without the use of hearing 
aids.  The veteran's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether the veteran currently has a 
hearing loss disability and/or 
tinnitus.  If so, the examiner should 
provide an opinion as to whether it is 
likely, unlikely, or at least as 
likely as not that any current hearing 
loss disability and tinnitus are 
related to the veteran's active 
service and/or the result of noise 
exposure therein.  All findings, and 
the reasons and bases therefore, 
should be set forth in a clear and 
logical manner on the examination 
report.  

4. The veteran should also be scheduled 
for a VA ear, nose and throat 
examination.  The veteran's claims 
folder is to be made available to the 
examiner for review in conjunction 
with the examination.  The examiner 
should be specifically requested to 
provide an opinion as to whether the 
veteran currently has a nasal 
disability.  If so, the examiner 
should provide an opinion, to the 
extent possible, as to whether it is 
likely, unlikely, or at least as 
likely as not that any current nasal 
disability is etiologically related to 
the veteran's active service or to any 
trauma therein.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical 
manner on the examination report.

5. The RO should then review the claims 
folder and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) are fully complied 
with and satisfied.

6. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection for 
bilateral hearing loss, tinnitus, and 
residuals of a nose injury is 
warranted.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2001).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




